UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                         No. 16-2307


In re: GARY ALLEN WASHINGTON; MICHELLE ANNE WASHINGTON,

               Debtors,

------------------------------

GARY ALLEN WASHINGTON; MICHELLE ANNE WASHINGTON,

               Debtors - Appellants,

                v.

SOUTH CAROLINA COMMUNITY                      BANK;    FEDERAL   NATIONAL
MORTGAGE ASSOCIATION,

               Creditors - Appellees,

US TRUSTEE,

               Trustee - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:16-cv-00128-CMC)


Submitted: July 20, 2017                                     Decided: July 24, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Alexander B. Wathen, Houston, Texas, for Appellants. Ramona D. Elliott, Deputy
Director/General Counsel, P. Matthew Sutko, Associate General Counsel, Wendy Cox,
Trial Attorney, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.;
Judy A. Robbins, United States Trustee, John Timothy Stack, Assistant United States
Trustee, Linda Barr, Trial Attorney, UNITED STATES DEPARTMENT OF JUSTICE,
Columbia, South Carolina; Carmen V. Ganjehsani, RICHARDSON, PLOWDEN &
ROBINSON, PA, Columbia, South Carolina; Travis Emil Menk, BROCK & SCOTT,
PLLC, Charlotte, North Carolina for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Gary Allen Washington and Michelle Anne Washington appeal from the district

court’s order affirming the bankruptcy court’s orders denying their second motion for

reconsideration of the order granting relief from the automatic stay, denying their request

for an extension of time to amend and confirm their plan of reorganization, and

dismissing their Chapter 11 bankruptcy case. We have reviewed the record provided on

appeal and the arguments of the parties, and we find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Washington v. South Carolina Comm.

Bank, No. 3:16-cv-00128-CMC (D.S.C. Oct. 11, 2016). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            3